Citation Nr: 1332148	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  12-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent from September 2, 2009 and higher than 30 percent from June 12, 2012 for post traumatic stress disorder with major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by which the RO granted service connection for post traumatic stress disorder with major depressive disorder and assigned a 10 percent rating from September 2, 2009.  In June 2012, the RO assigned a 30 percent rating to the post traumatic stress disorder from June 12, 2012.  


FINDING OF FACT

On September 30, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an initial disability rating higher than 10 percent from September 2, 2009 and higher than 30 percent from June 12, 2012 for post traumatic stress disorder with major depressive disorder.   


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to an initial disability rating higher than 10 percent from September 2, 2009 and higher than 30 percent from June 12, 2012 for post traumatic stress disorder with major depressive disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On September 30, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an initial disability rating higher than 10 percent from September 2, 2009 and higher than 30 percent from June 12, 2012 for post traumatic stress disorder with major depressive disorder.   As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  


ORDER

The appeal is dismissed. 



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


